DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection in section 5 of the detailed portion of the office action mailed 30 September 202 is withdrawn only as to claims 8-9 and 13-14 and replaced with a simpler modified rejection against these claims.  The previous rejection is maintained as to claims 1-3, 6-7 and 15.  A modified rejection is extended to new claims 20-23.  New claims 16-19 are indicated as having allowable subject matter, but are dependent on rejected independent claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (U.S. 2003/0058552 A1) in view of Hosoda et al. (U.S. 2016/0242274 A1) further in view of Oliphant et al. (U.S. 2006/0213881 A1) further in view of Drexler (U.S. 4,314,260) and Webster et al. (U.S. 5,547,653).
     Schreiner teaches the use of PTFE in circuit boards where via are formed by laser drilling (section 0029).  Hosoda et al. teaches the use of a TFE type polymer that is a copolymer of IAH or CAH or NAH to yield a polymer with a carbonyl functional group (sections 0053 and 0063).  The TFE type polymer can be molded onto a conductive metal layer in order to form a circuit board (abstract).  The melting temperature of the TFE polymer is between 280- and 320-degrees C (section 0038).  The TFE polymer may be melt molded at a temperature of 295 to 420 degrees C (section 0145).  The TFE polymer resin may have other content as 
     The instant invention claims heating a TFE type polymer resin with a functional group such as a carbonyl under low oxygen conditions and then using it as a layer in a circuit board that is subject to laser perforation to form via.  It would have been obvious to have used a TPE copolymer with IAH or CAH or NAH, as the TPE polymer of Schreiner in order to enhance the ability to adhere to the metal layer because of the teachings of Hosoda et al.  It further would have been obvious to one of ordinary skill in the art to add carbon particles to the PTFE of Schreiner as modified above in order to improve laser perforation because of the teachings of Oliphant et al. It still further would have been obvious to produce the carbon particles of Schreiner in view of Oliphant et al. by partial . 

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (U.S. 2003/0058552 A1) in view of Hosoda et al. (U.S. 2016/0242274 A1) further in view of Oliphant et al. (U.S. 2006/0213881 A1) still further in view of Drexler (U.S. 4,314,260) and Webster et al. (U.S. 5,547,653) as applied to claims 1-3, 6-7, and 15 above still further in view of Boyko et al. (U.S. 5,925,206)
     Schreiner teaches the use of PTFE in circuit boards where via are formed by laser drilling (section 0029).  Hosoda et al. teaches the use of a TFE type polymer that is a copolymer of IAH or CAH or NAH to yield a polymer with a carbonyl functional group (sections 0053 and 0063).  The TFE type polymer can be molded onto a conductive metal layer in order to form a circuit board (abstract).  The melting temperature of the TFE polymer is between 280- and 320-degrees C (section 0038).  The TFE polymer may be melt molded at a temperature of 295 to 420 degrees C (section 0145).  The TFE polymer resin may have other content as low as .01 mass percent (section 0106).  Oliphant et al. teaches the use of carbon particles in fluorocarbon materials to increase laser ablation ability (abstract).  Drexler teaches the 
     The instant invention claims heating a TFE type polymer resin with a functional group such as a carbonyl under low oxygen conditions and then using it as a layer in a circuit board that is subject to laser perforation to form via, with the dielectric layer thickness being less than 50 microns.  It would have been obvious to have used a TPE copolymer with IAH or CAH or NAH, as the TPE polymer of Schreiner in order to enhance the ability to adhere to the metal layer because of the teachings of Hosoda et al.  It further would have been obvious to one of ordinary skill in the art to add carbon particles to the PTFE of Schreiner as modified above in order to improve laser perforation because of the teachings of Oliphant et al. It still further would have been obvious to produce the carbon particles of Schreiner in view of Oliphant et al. by partial pyrolysis of the PTFE material in a low oxygen environment because of the . 

Claim 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (U.S. 2003/0058552 A1) in view of Hosoda et al. (U.S. 2016/0242274 A1) further in view of Oliphant et al. (U.S. 2006/0213881 A1).
     Schreiner teaches the use of PTFE in circuit boards where via are formed by laser drilling (section 0029).  Hosoda et al. teaches the use of a TFE type polymer that is a copolymer of IAH or CAH or NAH to yield a polymer with a carbonyl functional group (sections 0053 and 0063).  The TFE type polymer can be molded onto a conductive metal layer in order to form a circuit board (abstract).  The melting temperature of the TFE polymer is between 280- and 320-degrees C (section 0038).  The TFE polymer may be melt molded at a temperature of 295 to 420 degrees C (section 0145).  The TFE polymer resin may have other content as low as .01 mass percent (section 0106).  Oliphant et al. teaches the use of carbon particles in fluorocarbon materials to increase laser ablation ability (abstract).  
.

Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     The limitation of the polymer film being heated in an environment consisting of nitrogen or in the alternate 
Drexler nor Webster et al. teach this limitation. 
  
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive.
     Applicant argues that Hosoda et al. teaches a TFE type polymer resin with a functional group that is used with a polyimide film to increase adhesion to the metal substrate.  The instant claim language is open and does not exclude such a layer.  Applicant argues that Drexler teaches a gelatin and not a PTFE as resin.  The examiner relies on Webster et al. for a teaching of fluorocarbon subject to pyrolysis.  Applicant argues that the temperature for heating in Webster et al. is much higher than instantly claimed.  The position of the examiner is that Webster et al. teaches total pyrolysis of the resin and that one of ordinary skill in the art would look to the teaching of Drexler to optimize temperature and time of heating to minimize severe charring and damage to the substrate (col. 7, lines 30-45), which would result in a lower temperature than that taught by Webster et al. for total pyrolysis.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783